DETAILED ACTION
This office action is in response to the application filed on 04/27/2020. Claims 1-9 are cancelled. Claims 10-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number DE:10-2017-216-826.9 filed on 09/22/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 and 05/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the claim limitation will be interpreted as deflection mirror is angularly movable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima (US 2009/0303417).

	Regarding claim 10, Mizushima discloses a laser scanner, comprising: a laser source configured to emit laser light (Mizushima, abstract discloses the laser light source that emits a laser beam),
and an angularly moveable deflection mirror (Mizushima, paragraph 169 discloses the beam scan section 40 has a structure of including a reflection mirror 40a and an angle adjusting mechanism 40b for changing the angle of the reflection mirror 40a. Then, by using the angle adjusting mechanism 40b, thereby changing the angle of the reflection mirror 40a, the laser beam is deflected and scanned in a deflection scanning angle),
wherein the laser scanner includes a transmission path and a reception path that is spatially separate from the transmission path at least in areas, and wherein the transmission path and the reception path meet on opposite sides of the deflection mirror (Mizushima, paragraphs 42, 44 and 52 discloses the backlight illuminator includes the optical path conversion section that receives and emits the laser beam emitted from the beam scan section, with its optical path converted, so that the laser beam emitted from the optical path conversion section is made to be incident to the end face portion and made to emit from the first major surface by the first light guide… the backlight illuminator further includes a second plate-shaped light guide that receives the laser beam emitted from the beam scan section and guides the laser beam to the optical path conversion section, wherein the second light guide is provided so as to laminate on a second major surface which is different from the first major surface of the first light guide, and the beam scan section and the optical path conversion section are disposed in the vicinity of the end face portion of the second light guide… the beam scan section includes a reflection mirror for reflecting the laser beam and an angle adjusting mechanism for changing an angle of the reflection mirror, so that the laser beam is deflected and scanned, with the angle of the reflection mirror changed by the angle adjusting mechanism),
 an angular position of the deflection mirror in the transmission path defining a scan angle of the laser light (Mizushima, paragraph 169 discloses sing the angle adjusting mechanism 40b, thereby changing the angle of the reflection mirror 40a, the laser beam is deflected and scanned in a deflection scanning angle. Thus, as illustrated in FIG. 6, the laser beam is deflected and scanned by the reflection mirror 40a in a deflection scanning angle .theta., so that an entire surface of the optical path conversion section 22 in a length direction is irradiated with the laser beam. As illustrated in FIG. 6, the deflection scanning angle .theta. is an angle formed by limits of the laser beams deflected and propagated by the reflection mirror 40a at the reflection mirror 40a),
and the angular position in the reception path compensating for an incidence angle of a reflection of the laser light (Mizushima, paragraph 188 discloses these reflection mirrors 48a, 48b, and 48c can deflect and scan the laser beams with prescribed deflection scanning angles, so that the laser beams corresponding to each of the reflection mirrors can be made to be incident on the entire length of the optical path conversion section 22… the laser beam is made to be incident on the optical path conversion section 22 directly without disposing the second light guide plate, and the laser beam is made to be incident on the first light guide plate 24 from the optical path conversion section 22).
	Regarding claim 11, Mizushima discloses the laser scanner as recited in claim 10, wherein the deflection mirror is angularly movable about two axes (Mizushima, fig. 1A).

	Regarding claim 17, Mizushima discloses the laser scanner as recited in claim 10, further comprising: at least one tilted mirror situated in the transmission path and/or in the reception path to deflect a transmission optical axis and/or a reception optical axis, on the deflection mirror (Mizushima, paragraph 169 discloses the beam scan section 40 has a structure of including a reflection mirror 40a and an angle adjusting mechanism 40b for changing the angle of the reflection mirror 40a i.e. tilt; in addition paragraph 188 discloses these reflection mirrors 48a, 48b, and 48c can deflect and scan the laser beams with prescribed deflection scanning angles, so that the laser beams corresponding to each of the reflection mirrors can be made to be incident on the entire length of the optical path conversion section 22… the laser beam is made to be incident on the optical path conversion section 22 directly without disposing the second light guide plate, and the laser beam is made to be incident on the first light guide plate 24 from the optical path conversion section 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima (US 2009/0303417) in view of Wagner (US 2009/0122377).

	Regarding claim 12, Mizushima discloses the claimed invention as outlined above in claim 10. 
	Mizushima does not explicitly disclose the following: a beam-forming unit, wherein the angular position defines an impact point of the laser light on the beam-forming unit, the beam-forming unit configured to form the laser light, emitted by the laser scanner, as a function of the impact point.	However, in the same field of endeavor Wagner discloses more explicitly the following:
a beam-forming unit, wherein the angular position defines an impact point of the laser light on the beam-forming unit,, the beam-forming unit configured to form the laser light, emitted by the laser scanner, as a function of the impact point (Wagner, paragraph 35 and claim 1 discloses  deflection unit for scanning a laser beam across a target surface, comprising said lens device and a control device for displacing said lens device as a function of an impact point of the laser beam on the target surface in such a manner that the laser beam is focused on the impact point).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Mizushima with Wagner to create a surface illuminator with a control device for displacing said lens device as a function of an impact point of the laser beam on the target surface in such a manner that the laser beam is focused on the impact point.
	The reasoning being is to provide a lens device comprising a displaceable lens, where the lens can be adjusted quickly and can in particular be accelerated in quick manner (Wagner, paragraph 11).

	Regarding claim 14, Mizushima and Wagner discloses the laser scanner as recited in claim 12, wherein the beam-forming unit is configured to form at least two divergent scanning beams from the laser light as a function of the impact point (Wagner, paragraph 35 discloses if the lens device is used in a laser scanning system as shown in FIG. 1, for example, this predetermined position can correlate with a certain impact point of the laser beam 14 of FIG. 1 on the target surface 32 and can be predetermined in such a manner that the laser beam 14 is focused in the impact point).

	Regarding claim 15, Mizushima and Wagner discloses the laser scanner as recited in claim 14, further comprising: a detector including sensor pixels, a number of sensor pixels corresponding at least to a number of the simultaneously emitted scanning beams (Mizushima, paragraph 62 discloses the liquid crystal display panel includes a plurality of pixels, so that a laser beam having a first wavelength included in the laser beams having different wavelengths from one another is made to be incident on a pixel at a first time, and a laser beam having a second wavelength included in the laser beams having different wavelengths from one another is made to be incident on the pixel at a second time, so that a plurality of colors are displayed by one pixel).

	Regarding claim 18, Mizushima and Wagner discloses the laser scanner as recited in claim 17, wherein a transmission axis and a reception axis coincide with a rotational axis of the deflection mirror on the opposite side of the deflection mirror, between the laser light source and a detector, the tilted mirror situated in the transmission path and/or in the reception path, together with the deflection mirror, being movable about the rotational axis on a circular path around the rotational axis (Mizushima, paragraph 169 discloses the beam scan section 40 has a structure of including a reflection mirror 40a and an angle adjusting mechanism 40b for changing the angle of the reflection mirror 40a i.e. tilt; in addition paragraph 188 discloses these reflection mirrors 48a, 48b, and 48c can deflect and scan the laser beams with prescribed deflection scanning angles, so that the laser beams corresponding to each of the reflection mirrors can be made to be incident on the entire length of the optical path conversion section 22… the laser beam is made to be incident on the optical path conversion section 22 directly without disposing the second light guide plate, and the laser beam is made to be incident on the first light guide plate 24 from the optical path conversion section 22).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mizushima (US 2009/0303417) in view of Miyagawa (US 2006/0139717).

Regarding claim 16, Mizushima discloses the claimed invention as outlined above in claim 10. 
Mizushima does not explicitly disclose the following: a transceiver optical system that is situated in the transmission path and in the reception path configured to coaxially transmit the laser light and receive the reflection; and a beam splitter, configured to deflecting the reflection into the reception path, and being situated between the transceiver optical system and the deflection mirror.
However, in the same field of endeavor Miyagawa discloses more explicitly the following: a transceiver optical system that is situated in the transmission path and in the reception path configured to coaxially transmit the laser light and receive the reflection; and a beam splitter, configured to deflecting the reflection into the reception path, and being situated between the transceiver optical system and the deflection mirror (Miyagawa, paragraph 72 discloses the second laser beam Lb is input to the polarized light beam splitter 38 after forming an s-polarized light with respect to the reflection surface of the polarized light beam splitter. Thereafter, the second laser beam Lb is reflected by the reflection surface of the polarized light beam splitter 38 after forming the s-polarized light, is coaxially combined with the first laser beam La, and proceeds along the same light path reaching the spinner mirror apparatus 16).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Mizushima with Miyagawa to create a surface illuminator with coaxially transmitting laser beam.
	The reasoning being is to provide a new inner drum exposure apparatus which can execute a high speed exposure process and switch resolution while maintaining an initially set light beam division width in a sub-scanning direction (paragraph 10).


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481